     Case 1:20-mc-00036-JEB-DAR Document 8-1 Filed 08/04/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 In re Application Pursuant to 28 U.S.C. § 1782
 of

 THE REPUBLIC OF THE GAMBIA,

                Petitioner,
                                                         Case: 1:20-mc-00036-JEB-DAR
        v.

 FACEBOOK, INC.

               Respondent.


[PROPOSED] ORDER DENYING PETITIONER’S APPLICATION PURSUANT TO 28
                           U.S.C. § 1782

       Upon consideration of the Republic of The Gambia’s Application for an Order to Take

Discovery Pursuant to 28 U.S.C. § 1782, the accompanying memorandum of law and the

supporting declaration of Timothy O’Toole, and Respondent Facebook, Inc.’s opposition thereto,

the Court DENIES the Republic of The Gambia’s Application.



Dated: ______________                             ______________________________

                                                  The Hon. Deborah A. Robinson
      Case 1:20-mc-00036-JEB-DAR Document 8-1 Filed 08/04/20 Page 2 of 2




Attorneys entitled to be notified of the entry of this proposed order, pursuant to L.R. 7(k):

Timothy P. O’Toole
MILLER & CHEVALIER, CHARTERED
900 16th Street N.W.
Washington, DC 20006
202-626-5552
Fax: 202-626-5801
Email: totoole@milchev.com

Joshua S. Lipshutz
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036-5306
Telephone: (202) 955-8217
Facsimile: (202) 530-9614
jlipshutz@gibsondunn.com




                                                 2
